Citation Nr: 1130108	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-34 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a left hip disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from August 1960 to July 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran had a hearing before the Board in June 2011 and the transcript is of record.

In October 2007, the RO declined reopening the claim finding no new and material evidence had been submitted, but thereafter in a September 2008 Statement of the Case (SOC), the RO reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

The reopened claim of entitlement to service connection for a left hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for a left hip disorder was last denied by an unappealed Board decision rendered in May 1991, which concluded the medical evidence showed the Veteran's left hip disorder was the natural progression of a pre-service congenital defect and not aggravated therein or otherwise the result of an in-service superimposed injury.

2. Evidence received since May 1991 raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The May 1991 Board decision that denied the claim for entitlement to service connection for a left hip disorder is final; evidence received since May 1991 is new and material and, therefore, the claim is reopened. 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims he has a left hip disorder as a result of an in-service injury occurring in November 1961 where he jumped off a ten ton truck and hit a boulder.  He claims after that time he suffered with continuous pain of the left hip.  He further claims he did not have any problems with his left hip prior to this time.

The Veteran's claim was initially denied by the RO in May 1990 and, thereafter, appealed to the Board.  The Board denied the claim in May 1991 finding despite the Veteran's claim of in-service injury the service treatment records and post-service records show the Veteran entered service with a congenital left hip defect that was not aggravated in service.  The Board further indicated that despite the Veteran's current contentions of an in-service injury, the Veteran had previously denied a history of trauma to his left hip.  Rather, the Board found the Veteran's current left hip disorder was a result of the natural progression of a congenital defect rather than the result of a superimposed military injury or aggravation in the military.

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a). The Veteran was notified of his appellate rights at the time of the Board decision, but did not file an appeal. Therefore, the May 1991 Board decision is final.

At the time of the May 1991 decision, the record included service treatment records, which document complaints of pain to the left hip in November 1961, but at that time the Veteran denied a history of trauma and further indicated a history of severe pain at the age of 15 when he was on crutches for a week.  After an examination and x-ray in 1961, the physician diagnosed the Veteran with marked abnormality of the left femoral neck and head with coxa vara deformity.  The Veteran's left leg was also noted to be 3/4 inch shorter than his right leg.  The service treatment records also contain a medical board determination that the Veteran's condition was a normal progression of a pre-existing condition and not aggravated by service.  Rather, the Veteran was thought to have residuals of a slipped capital femoral epiphysis.  The Veteran's entrance exam, in contrast, only notes a genu varum (bow legs) abnormality, but no hip related condition was noted.  

The record also contained private treatment records from 1979 to 1990, which showed continued treatment for his left hip and ultimately a left hip replacement in 1990.  Most notably, the Veteran's private physician, Dr. Schechter, provided two statements in December 1989 and July 1990 indicating the Veteran's left hip history dates back to 1960 when the Veteran fell off a truck in the Army and, at that time, was told he had hip problems dating back to adolescence.  Dr. Schechter also noted a one inch shortening of the left lower extremity and x-rays revealed "marked degenerative arthritis of the left hip" and "deformity of the femoral head related to a probable slipped femoral capital epiphysis as a teenager."  In July 1990, Dr. Schechter added that the Veteran underwent a total hip replacement on June 12, 1990.  

Potentially relevant evidence received since the May 1991 decision includes private treatment record, physical therapy records, an additional statement from Dr. Schechter dated June 2007 and the Veteran's statements, to include at his June 2011 hearing before the Board. 

Except as provided in Section 5108 of this title, when the Board disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a), which defines "new and material evidence," was revised, effective August 29, 2001.  The instant claim to reopen was filed after that date, and the revised definition applies.  Under the revised definition, "new evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims his left hip disorder is due to an in-service injury when he jumped off a truck and hit a boulder.  He adamantly denies ever injuring his hip as a child or ever having left hip problems prior to his military service.  In contrast, his service treatment records indicate the Veteran denied in-service trauma of the hip and indicated he was on crutches for a week as a child due to left hip pain.  Private treatment records at that time seem to support the conclusion that the Veteran's left hip problems stemmed from a childhood condition.

The Board, in denying the claim in May 1991, found the medical evidence indicating a pre-existing congenital defect more probative than the Veteran's statements indicating in-service injury.

Accordingly, for evidence to be new and material in this matter, it would have to tend to show that the Veteran has a current left hip disorder related to some incident of his military service.  

The Veteran's lay statements and testimony before the Board have not changed since the May 1991 denial.  In support of his claim, the Veteran submitted private physical therapy records, indicating continued treatment for left hip pain and weakness (albeit, improved).  The Veteran also submitted a statement from his private physician Dr. Schechter dated June 2007 where Dr. Schechter references, once again, the Veteran's claimed in-service truck accident.  Dr. Schechter, in contrast, does not make reference to a childhood injury or congenital left hip defect.  Rather, x-rays reveal the Veteran's hip is doing fairly well since the 1990 hip replacement, to include even leg lengths.  

The new evidence is not dispositive as there is no medical evidence definitively linking the Veteran's left hip disorder to an in-service injury, but Dr. Schechter's reference to the claimed in-service truck accident is sufficient to reopen the claim here.  Accordingly, the claim is reopened.

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the claim is being reopened, any deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the claim for service connection for a left hip disorder, the claim is reopened, and, to that extent only, the appeal is granted.


REMAND

The last supplemental statement of the case (SSOC) related to this claim was issued in July 2009.  Thereafter, in June 2010, the Veteran provided the RO with private physical therapy records dated from 2009 to 2010 related to, among other things, current treatment of his left hip.  If a SOC is prepared before the receipt of further evidence, a supplemental statement of the case (SSOC) must be issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the physical therapy records are not duplicative and are relevant to the current appeal.  The records were not considered by the RO.  Corrective action is required.

As indicated above, the Veteran claims his current left hip disorder is the result of an in-service truck accident.

In contrast, the Veteran's service treatment records do not confirm any in-service trauma and, indeed, in November 1961 when the Veteran complained of left hip pain, the Veteran specifically denied a history of trauma.  Rather, the Veteran, at that time, indicated he had a history of severe hip pain as a teenager and was on crutches for a week.  Ultimately, diagnostic tests revealed residuals of a slipped capital femoral epiphysis and coxa vara deformity.  The Veteran's diagnosis was determined by the medical board to be a pre-existing condition not aggravated by his military service.

After service, various private treatment records seem to support the Army Medical Board's conclusion.  Dr. Schechter, in December 1989 and July 1990 statements, referenced the Veteran's in-service claimed truck accident, but concluded that x-rays revealed a deformity of the femoral head "which was related to a probable slipped capital femoral epiphysis as a teenager."

In general, congenital or developmental defects are not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disease on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for resultant disability caused by any superimposed disease or injury.

The Board notes that neither the Army Medical Board nor Dr. Schechter specifically defined the Veteran's left hip disorder as a "congenital" defect.  

The Veteran adamantly denies entering service with a left hip congenital defect. Indeed, he claims his left hip was in perfect condition prior to entering the military, but thereafter he suffered with chronic pain.  Although the specific in-service injury is not confirmed, the medical evidence confirms the Veteran complained in service of left hip pain and has complained of chronic left hip pain since his separation from the military.  

The medical evidence is entirely ambiguous as to whether the Veteran's left hip condition, with leg length discrepancy, was congenital.  Current treatment records indicate after the total hip replacement in 1990 the Veteran's left hip condition greatly improved and his leg length is currently even.  There simply is no clear medical evidence indicating the likely etiology of the Veteran's left hip disability and a VA examination is indicated.  The Board notes the Veteran has never been afforded a VA examination in connection with this claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an orthopedic examination with an orthopedist to determine the nature and likely etiology of any and all left hip disorder(s) found.  The examiner is specifically asked to address the following questions:
* Whether any of the Veteran's pre-1990 total hip replacement left hip diagnoses were congenital or developmental defects, to include the leg length discrepancy, slipped capital femoral epiphysis, coxa vara deformity, arthritis or any other diagnosis noted in the claims folder.
o If so, whether the defect was subject to any superimposed disease or injury (to include the Veteran's left hip pain treatment and claimed in-service truck accident) during service and whether such caused resultant disability;
* If any found left hip diagnosis is not a congenital or developmental defects, whether any such disorder likely pre-existed service in light of the military records noting the Veteran was on crutches for a week as a teenager due to hip pain.
o If so, whether the pre-existing condition was aggravated beyond the natural progression of the condition by any incident of service, to include the November 1961 left hip treatment and claimed in-service truck accident. 
* If any found left hip diagnosis is not a congenital defect, developmental defect, or otherwise pre-existed service, whether any such disorder was directly caused by any incident of service, to include the November 1961 left hip treatment and claimed in-service truck accident. 

The claims folder must be reviewed by the examiner, to include a copy of this Remand,  and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the service treatment records and Dr. Schechter.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2. The RO should then readjudicate the Veteran's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claim must be afforded expeditious treatment.  



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


